tax_exempt_and_government_entities_division number release date department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx date taxpayer_identification_number person to contact identification_number uil contact telephone number certified mail dear this is a final adverse determination regarding your exempt status under sec_501 c of the internal_revenue_code the code our favorable determination_letter to you dated july 19xx is hereby revoked and you are no longer exempt under sec_501 a of the code effective january 20xx the revocation of your exempt status was made for the following reason s as a result of our examination for the tax_year ended december 20xx it was determined that either a the organization has been inactive since 19xx and there have been no regular financial activities or operations conducted or planned since that time or b the organization has been operating but in a manner and for a purpose significantly different from the manner of operation and purpose for which it was granted exempt status contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service taxpayer_advocate if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter enclosure publication sincerely stephen a martin acting director eo examinations letter catalog number 34198j internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examination sec_15 new sudbury street room boston ma department of the treasury date march taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager's name manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 c of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action- sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 c after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies letter rev catalog number 34809f effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office of the tax payer advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter rev catalog number 34809f thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely nanette m downing director eo examinations letter rev catalog number 34809f issue whether or not the under sec_501 qualifies for exemption article sec_1 of the by-laws states the primary objective shall through services and education be to enable persons with aids hiv in the state of to keep their pets with them until no longer possible the organization was granted exemption in july 19xx the original name of the organization which was granted exemption was according to the organization articles of incorporation community service_organization addition to organizing pet-related care the organization was granted exemption under a foundation status an organization described in sec_509 is one that typically derives most of its gross_receipts from an activity related to its exempt_function a copy ofthe organization's original application form_1023 including all attachments and correspondence was sent to the organization the agent also sent to the organization a copy ofthe organization's original articles of incorporation and bylaws provide pet food to persons with aids hiv in -based is a during the examination of the organization the agent was able to identify the following issues issue since its inception in 19xx through the present 20xx the organization has not conducted any activity on a consistent basis or any other activity in furtherance of its exempt_purpose years since its inception this was in calendar_year 19xx according to internal research the organization has only filed one return form_990 in the years after it was granted exemption it was not until years later that the organization filed another document with the internal_revenue_service the document that was filed is not considered a return by the internal_revenue_service instead this document 990-n is used to maintain an organization's exempt status and to maintain correct contact information it is also for those organizations that have gross_receipts under dollar_figure for the tax_year during the examination of tax year20xx the agent sent several information document requests i drs these i drs were issued with specific requests about the organization and its operations a total of eight i drs were sent certified mail and were received by the organization contact with the organization's current executive director was established the agent requested that the organization provide copies of its articles of incorporation bylaws irs determination_letter and application_for exempt status the organization was unable to provide any such documents the agent was able to internally request the original administrative file for ein now currently known as in information_document_request dated may 20xx the agent requested copies of newsletters and other literature produced during the exam year or any year the agent also requested any information to indicate the organization was operational a list of the organization's activities a statement of how the organization was able to carry on those activities a description of the job that each board member or employee was required to perform a statement of where the organization got its funds to operate and a statement of from what premises the organization operates ie private residence rental property member of the organization's property etc also requested was documentation showing the name change from to to date the agent has not received any of the information listed above the certified letter contained the agent sent a certified letter to the organization the certified letter was signed for and received on july 20xx by information_document_request idr-5 and contained a response date of july 20xx the agent requested the following information how does the organization advertise its services for pet care what type of care does the organization provide feeding walking medical financial etc piease describe who in the organization provides the care are the care providing individuals volunteers or employees how many individuals- volunteers or employees- does the organization have that engage in this endeavor how often is the care provided does the organization charge fees for the care provided in what area of does the organization provide the care certain blocks area entire state of show that the organization is providing financial benefits and or receiving donations to date the agent has not received any of the requested information etc please describe provide bank statements to response from claimed that he sent the agent all the information that was available to him this included the annual meeting minutes dated march 20xx review of the organization minutes showed that the organization had no business and no new business to discuss these minutes were signed by three of the board members a review of these minutes showed the agent that the organization was not conducting any activities in regard to its exempt_purpose the agent sent out several certified letters to the organization with detailed i drs which contained specific questions on the organization's operations also provided the board member minutes for the tax years 20xx and 20xx these minutes also reflected that there was no business and no new business in these years a letter sent by to the agent dated april 20xx stated the following 'this is our response to your request for information on our organization for the years 20xx through 20xx we have not had any financials due to the fact we had no bank account or funds because our charity was under review by your agency so we halted all fundraising and have had no donations ' the agent noted that the organization came under audit for the calendaryear20xx the agent began to work this case in 20xx the organization was not under audit from 20xx through 20xx the statement above by is incorrect the organization had no bank account or fundraising activities during the year under examination according to a conversation with the organization's director as well as information submitted during the examination the organization was not operational in the past few years and did not receive financial support no financial information documentation was submitted for review during the examination the organization stated that the founder was ill but that when he gets better the organization planned to become active in information_document_request the agent requested an action plan showing what steps the organization would take to become active with a detailed time line this response was due by may 20xx no response was provided to the agent issue the organization has also engaged in other activities that are not consistent with its exempt_purpose and for which the organization was granted exemption the organization aids hiv patients at some point during the organization's existence the name of the organization changed from was granted exemption for support of companion animals for to the form 990-n filed shows a change_of corporate identity taking place between 20xx and 20xx with the name change the organization also decided to change its purpose and according to guidestar characterizes itself as a collective of patients and caregivers a grassroots non-profit we offer donated high quality to qualified patients on a donation or sliding fee basis internet research revealed that a longtime advocate of vendors exhibiting the latest in equipment for therapeutic use of dated february 20xx the article stated that information resource helps poor patients with terminal illness pay for the state license and get access to treatment for a range of debilitating conditions see attached use was involved in an event that included group which serves as an and discussions on and its director the certified letter contained the agent sent out a certified letter to the organization the certified letter was signed and received on july 20xx by information_document_request idr-6 titled 'financial support' and contained a response date of july 20xx in this letter the agent requested the following information from the organization how much financial support does the organization provide to individuals with terminal illnesses to assist in paying for the state license from where does your organization's financial support come provide the name of the financial_institution and the bank account numbers your organization utilizes how does the organization determine who receives its financial and or medical assistance how do individuals become aware of the organization's assistance is there an application that individuals complete for organizational review to determine eligibility for assistance provide a sample copy of the application used to determine if an individual qualifies for organizational assistance and since the organization is providing financial benefits and or receiving donations there must be some kind of financial_institution being used to collect and distribute funds provide bank statements which reflect these transactions the article february 20xx stated the following dated state's first and its director use ' the event was put on by the a longtime advocate of the certified letter contained information the agent sent a certified letter to the organization which was signed for and received on july 20xx by document request titled advocacy and contained a response date of july 20xx in this letter the agent requested the following information from the organization did the organization fund the it receive funds to sponsor the event did the organization receive donations or fees for sponsoring this event the agent has received no response to the information requested in idr to date no information regarding the organization's current activities and how those activities relate to its exempt_purpose has been received by the agent if so from where did there is no apparent relationship between the original purpose of and the current activities of although organizations applied for and received tax-exempt status and are two different law sec_501 c exempts federal income taxes from organizations that are organized and operated exclusively for religious charitable etc purposes where no part of its net_earnings inure to the benefit of any private_shareholder_or_individual and no substantial part of its activities involve the carrying on of propaganda or otherwise attempting to influence legislation sec_1 c -1 a of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 c of the code an organization must be both organized and operated exclusively for one of more purposes specified in such section if any organization fails to meet either the organizational or operational_test it is not exempt revproc_90_27 1990_1_cb_514 date section --revocation or modification of rulings or determination letters recognizing exemption states that a ruling or determination_letter recognizing exemption may be revoked or modified where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization no plans on operating according to its exempt_purpose are a material_change inconsistent with exemption in the character the purpose or the method of operation of the organization revproc_90_27 provides procedures with regard to applications for recognition of exemption from federal_income_tax under sec_501 and sec_521 with respect to revocation or modification of exemption rulings and determinations letters section dollar_figure of revproc_90_27 provides that exempt status will be recognized in advance of operation if proposed operations can be described in sufficient detail to permit a conclusion that the charity will clearly meet the particular requirements of the section under which exemption is claimed the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of the contemplated expenditures section dollar_figure of revproc_90_27 provides that a revocation or modification may be retroactive if the organization omitted or misstated a material fact operated in a manner materially different from that originally represented where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change when sec_7805 relief is granted retroactivity of the revocation or modification ordinarily will be limited to a date not earlier than that on which the original ruling or determination_letter is modified or revoked taxpayers position it is the position of the organization that the inactivity is only temporary due to illness of the founder government's position it is the government's position that the organization known as has failed the operational_test as consistent with sec_1_501_c_3_-1 ofthe income_tax regulations an organization is not exempt if it fails either the organizational or the operational_test it is the government's position that the organization had a drastic change in its operations the purpose of the organization changed from assisting aids hiv patients with their pets to supporting and influencing the use of by aids hiv patients this change is considered to be a material_change to the organization's exempt_purpose and is grounds for the revocation of the organization's exempt status as a result of our examination for the tax_year ended december 20xx it was determined that either a the organization has been inactive since 19xx and there have been no regular financial activities or operations conducted or planned since that time or b the organization has been operating but in a manner and for a purpose significantly different from the manner of operation and purpose for which it was granted exempt status conclusion the service has determined that the operated exclusively for sec_501 purposes for all years beginning on or after january 20xx since the organization's inception it has neither consistently filed a return nor conducted the activity for which it was granted exemption accordingly the organization does not continue to qualify for exemption under section sol a of the internal_revenue_code for all years beginning on or after january 20xx is not
